PD-1221-15
                                                                         RECEIVEC...
                              CCA NO.    PD-           -15

                              COA NO.    05-13-01199-CK-                     SEP 18 2015
   PETER PHUC HONG TRAN                      §    IN THE COURT OF        „    A««o»« ™ •
                                             §                          •Abel Acosta, Ctern-
   VS.                                       §    CRIMINAL APPEALS OF TEXAS
                                             §
   THE STATE OF TEXAS                        §    AT AUSTIN, TEXAS

   APPELLANT'S PRO SE MOTION FOR EXTENSION OF TIME TO FILE HIS PDR AND
   MOTION TO SUSPEND RULE 9.3(b)(1) AND RULE 68.4(1) IN ORDER TO FILES
ONLY THE ONE ORIGINAL OF THE PRO SE PDR WITHOUT A COPY OF THE COA OPINION
    TO THE HONORBALE JUDGES        OF THIS   COURT:

           Appellant, Peter Phuc Hong Tran's, Petition for Discretionary
    Review ("PDR") is due Deptember 11, 2015.            Nevertheless, Appellant

    has until atleast September 26, 2015 to request an extension

    of time to file his PDR.         See, Tex. R. App. Proc, Rule 68.2(c).
    Appellant request an extension of 90 days, or until December 11, 2015
                                                                               FILED IN
    to prepare and file his PRO SE PDR. Appellant also ask t^T OF CRIMINAL APPEAL
    Court to allow him to file only the one original of his PRO SE„p_ ioofifK
    PDR and to 4e- file the PDR without a copy of the opinion from

    the court of appeals ("COA").            See, Tex. R. App. Proc, Rule 2.
           The 5th District Court of Appeals issued its Opinion in

    this case on August 11, 2015.            The COA, case number was 05-13-01199-CR
    and styled Peter Phuc Hong Tran v. The State of Texas.            This
    case is an appeal from Cause No. 296-81478-2012 out of the 296th
    District Court of Collin County, Texas.            NO motions for rehearing

    were   filed   in   the COA.

           Appellant is now indigent and incarcerated, having to proceed
    PRO SE because he can not afford to hire an attorney to prepapre

    and file a PDR on his behalf.            Being in prison, TDCJ limits Appellant's
    access to the Law Library, to computers, and to copy machines.
    Appellant is only allowed 10 hours a week of access to the Law
    Library.       This is not much time for a lay appellant to learn
the law.   Especially when TDCJ only permits'access to three (3)
"new" court opinions a day that must be downloaded and printed
out by staff from a computer system.      Moreover, Appelant has

no abilty to type his PRO SE PDR on a computer nor to make any
photo copies of his. PRO SE PDR or the COA Opinion.
     Appellant's sole claim on appeal concerned the leagl sifficiency
of the evidence.    Thus, it is vital that Appellant, acting,PRO SE,

RaVe access to the appellate record.      On direct appeal Appellant
had retained appellate counsel and the appellate record was "paid"
for by Appellant.    As such, appellant counsel was furnished a
copy of the appellaaterecord.       Appellant "owns" that copy of
the appella^St^record, not counsel, which is keep in Appellant's
file held by counsel.    See, State Bar of Texas, Rules of Professional
Conduct, Rule 1.15(d).    Appellant is entitled to have counsel
give him the file and the appellafiffe# record.    See, Maxwell v.
Florida, 479 U.S. 972, 93 L. Ed. 2d 418, 420 (1986); Spivey v.
Zant, 683 F.2d 881, 885 (5th Cir. 1982); In Re George, 28 S.W.3d 511,
516 (Tex.2000).     Appellant's family has made numerous attempts
to contact appellate counsel, all to no avail.       Appellant has
mailed a letter to counsel requesting the file and thecppellate
record.    If counsel does not respond, Appellant plans to seek
assistance from the State Bar of Texas in obatining his file

held by counsel.
     There are signficant issues that need to be raised in the
PDR, to include,:

     HGROUND ONE: BY ITS VERDICT THE JURY REJECTED THAT THE
     MURDER WAS COMITTED BY APPELLANT IN THE COURSE OF A ROBBERY;
      THUS, THE COURT OF APPEALS ERRED IN NOT DEFERING TO THAT
      FINDING OF THE JURY WHEN .THE COURT OF APPEALS RELIED UPON
      APPELLANT'S DEBT AND NEED FOR MONEY AS A "MOTIVE" FOR THE
      MURDER (IN ORDER TO HOLD THE EVIDENCE WAS.LEGALLY SUFFICIENT
      TO SUPPORT THE CONVICTION).


                                %
    GROUND TWO:  THE COURT OF APPEALS ERRED IN FOLLOWING INFERNECES
    THAT SUPPORTED THE VERDICT WITHOUT FIRST DETERMINING WHETHER
    THOSE INFERENCES WERE REASONABLE BY CONSIDERING ALL THE
    EVIDENCE ADMITTED AT TRIAL; SUCH AS, THE STACKED. INFERENCES
    THAT    BECAUSE   APPELLANT   MOVED   OUT   OF   TOWN WHILE   THE    INVESTIGATION
    WAS ON GOING MEANT THAT APPELLANT COMMITED THE MURDER,WITHOUT
    CONSIDERING THAT ONLY MOVED AFTER VOLUNTARILY ASSISTING POLICE
    AND BEING TOLD HE WAS NOT A SUSPECT, APPELLANT ACTUALLY
    RETURNED FROM OUT OF TOWN TO ASSIST POLICE, APPELLANT WAS
    ORIGINALLY FROM OUT OF TOWN, AND THE POLICE"KNEW WHERE APPELLANT
    WAS    AT ALL TIMES.


    GROUND THREE:      THE COURT OF APPEALS          FAILED TO    CONSIDER THE
     COMBINED AND CUMULATIVE FORCE OF ALL THE EVIDENCE WHEN^IN
    ADDITIONA TO NOT REVIEWING ALL THE EVIDENCE ABOUT THE MOVE,
    THE COURT ALSO DID NOT CONSIDER             THAT, THE PHYSICAL EVIDENCE
     SUPPORTED APPELANT'S STATEMENTS TO POLICE, THAT NO FORENSIC
    EVIDENCE CONNECTED APPELLANT TO THE MURDER, THAT APPELLANT
    HAD NO SCATCHES OR WOUNDS ON HIS BODY, THAT AMOUNGST OTHER
    EVIDENCE NOT SUBBITTED FOR FORENSIC TESTING WAS A                   HAIR IN
    A BLODD STAIN AT THE CRIME SCENCE, THAT OTHER ITEMS MISSING
    FROM THE CRIME SCENCE WERE NEVER CONNECTED TO EVER BEING
     IN APPELLANT'S POSSESSION, AND THAT THE COMPLAINTANT WAS
     "JEALOUS" OF ANOTHER SUSPECTS RELATIONSHIP WITH ANOTHER
    MAN; BASED UPON THE COMBINED AND' CUMULATIVE FORGE OF ALL
    THIS EVIDENCE IT WAS MORE SPECULATIVE THAN. INFERENCTIAL
    FOR THE JURY AND THE COURT OF APPEALS TO CONCLUDE THAT APPELLANT
    COMMITTED THE MURDER JUST BECAUSE APPELLANT WAS THE LAST
    PERSON WITH THE COMPLAINTANT, APPELLANT HAD POSSESSION OF
    THE COMPLAINTANT'S CELLPHONE AFTER THE MURDER AND DISCARDED
     IT, APPELLANT MOVED AFTER THE MURDER, AND APPELLANT GAVE
     INCONSISTENT (BUT EXPLAINED) STATEMENTS TO POLICE.

                                   PRAYER


     WHEREFORE, ALL CONSIDERED, PETER PHUC HONG TRAN, the Appellant,

acting PRO SE, PRAYS this Honorable Court GRANT this motion in

ALL things and therein,:

     1)   ORDER that Rule 9.3(b)(1) be suspended and allow Appellant
     to file only the one orignal of his PRO SE PDR;

     2)   ORDER that Rule 68.4(i) be suspended and consider the
     PDR without a copy of the COA Opinion in an APPENDIX; and,
     3)     GRANT an extension of time of 90 days, or until December 11,
     2015 for Appellant to file his PRO SE PDR; or,

     4)     IN THE ALTERNATIVE, ORDER Brett Ordiway, Appelant's
     appellate counsel, to provide Appellant his client file,
     including the appellant record;

AND; AND ALL OTHER RELIEF THIS COURT FINDS PROPER IN THE INTREST
OF JUSTICE.
                                              Respectfully _Sub
                                              x -/^Cr
                                              Peter Phuc Hong Tran
                                              TDCJ No.    1868964
                                              Hughes Unit
                    • •    "                  Rt. 2, Box 4400
                                              Gatesville, TX        76597

                                              APPELLANT     PRO SE



               VERIFICATION    BY   INMATE DECLARATION


     My name is Peter Phuc Hong Tran, my date of birth is           (c/*(e/z>y
and my inmate identifying number, if any, is TDCJ No. 1868964.
I am presently incarcerated in the Hughes Unit of TDCJ-CID in
Gatesville, Coryell County, Texas, 76597.  I declare under penalty
of perjury that the foregoing is true and correct.

EXECUTED on this the /5"        day of Sgph^i^-             _££0/S__.

                                              Peter Phuc Hong Tran
                                              Appellant PRO SE


                     CERTIFICATE OF      SERVICE


     I, Peter Phuc Hong Tran, certify that I have caused a copy *
of this motion to be mailed 1st Class USPS to the Collin County
District Attorney and the State Prosecuting Attorney on this the
 1^ day of -£tpfg/ngg<          , £ol£ .
                                              x i^>^zz
                                              Peter Phuc Hong Tran
                                              Appellant PRO SE